COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 TEXAS MUTUAL INSURANCE                        §              No. 08-15-00075-CV
 COMPANY,
                                               §                 Appeal from the
                      Appellant,
                                               §                34th District Court
 v.
                                               §            of El Paso County, Texas
 MARIA GARCIA AND ANTHONY
 GARCIA.                                       §                (TC# 2005-6345)

                      Appellee’s.           §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until August 14, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jeffrey B. Pownell, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before August 14, 2015.

       IT IS SO ORDERED this 6th day of August, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)